Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edward R. McMillan appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McMillan v. Jones, No. 5:14-ct-03240-H (E.D.N.C. Mar. 3, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED